Exhibit 10.18



2012 PERFORMANCE UNIT AWARD AGREEMENT
In connection with the separation (the “Separation”) of the local natural gas
distribution of ONEOK, Inc. (“ONEOK”) into a separate, publicly traded entity
known as ONE Gas, Inc. (the “Company”), the Board of Directors of ONEOK and the
Board of Directors of the Company approved the cancellation of certain
share-based awards by ONEOK and the issuance of corresponding share-based awards
by the Company. The replacement awards are intended to preserve the value of the
ONEOK awards immediately prior to the Separation. This Performance Unit Award
Agreement (the “Agreement”) is entered into as of the [____] day of February,
2014, by and between the Company and «Officer_Name» (the “Grantee”), an employee
of the Company or Subsidiary thereof, pursuant to the terms of the ONE Gas, Inc.
Equity Compensation Plan (the “Plan”).
1.Performance Unit Award. This Performance Unit Award Agreement and the Notice
of Performance Unit Award and Agreement dated February [__], 2014, a copy of
which is attached hereto and incorporated herein by reference, establishes the
terms and conditions for the Company’s grant of an award of «No of_Perf_Units»
Performance Units (the “Award”) to the Grantee pursuant to the Plan. This Award
replaces all Performance Units that ONEOK previously awarded to Grantee on
February 15, 2012. This Award is comprised of «No of_Perf_Units» Pre-Separation
Performance Units reflecting ONEOK’s performance against the ONEOK peer group
prior to Separation and «No of_Perf_Units» Post-Separation Performance Units
that will reflect the Company’s performance after the Separation. This
Agreement, when executed by the Grantee, constitutes an agreement between the
Company and the Grantee. Capitalized terms not defined in this Agreement shall
have the meaning ascribed to them in the Plan.
2.Performance Period; Vesting. The Performance Units granted pursuant to the
Award will vest in accordance with the following terms and conditions:
(a)Grantee’s rights with respect to the Performance Units shall be restricted
during the period beginning February 1, 2014, (the “Grant Date”), and ending on
February 15, 2015, (the “Performance Period”).
(b)Except as otherwise provided in this Agreement, the Grantee shall vest in the
Pre-Separation Performance Units granted by this Award at the end of the
Performance Period if the Grantee’s employment by the Company does not terminate
during the Performance Period. Except as otherwise provided in this Agreement,
the Grantee shall vest in a percentage of the number of Post-Separation
Performance Units granted by this Award at the end of the Performance Period, as
provided for in Exhibit A and Exhibit B attached hereto, based upon the
Company’s ranking for Total Stockholder Return against the ONE Gas Peer Group
listed in Exhibit C attached hereto, all as determined by the Committee in its
sole discretion. Upon vesting, the Grantee shall be entitled to receive one (1)
share of the Company’s common stock (“Common Stock”) for each such Performance
Unit. No fractional shares shall be issued, and any amount attributable to a
fractional share shall instead be paid to the Grantee in cash.



1

--------------------------------------------------------------------------------



(c)If the Grantee’s employment with the Company terminates prior to the end of
the Performance Period other than by reason of Retirement, Total Disability,
death or Change in Control, the Grantee shall forfeit all right, title and
interest in the Performance Units and any Common Stock otherwise payable
pursuant to this Agreement. For purposes of this Agreement, employment with any
Subsidiary of the Company shall be treated as employment with the Company.
Likewise, a termination of employment shall not be deemed to occur by reason of
a transfer of employment between the Company and any Subsidiary.
(d)If the Grantee’s employment with the Company is terminated during the
Performance Period by reason of (i) Retirement, (ii) Total Disability or (iii)
death, then the Grantee shall be partially vested in, and the Grantee (including
his or her legatees, designated Beneficiary, personal representative or heirs,
as applicable) shall be entitled to receive, a prorated amount of Performance
Units. The prorated amount is determined by multiplying the original Award times
the percentage certified by the Committee at the end of the Performance Period,
which is then multiplied by a fraction consisting of the number of full months
that have elapsed under the Performance Period at the time of such event divided
by the total number of months in the Performance Period. Performance Units will
vest immediately upon a Change in Control, as defined in the Plan.
(e)For purposes of the Award and this Agreement, “Retirement” shall mean a
voluntary termination of employment if the Grantee has both completed five (5)
years of service with the Company and attained age fifty (50); and “voluntary
termination” shall mean that the Grantee had an opportunity to continue
employment with the Company, but did not do so. “Total Disability” shall mean
that the Grantee is permanently and totally disabled and unable to engage in any
substantial gainful activity by reason of a medically determinable physical or
mental impairment which can be expected to result in death or which has lasted
or can be expected to last for a continuous period of not less than twelve (12)
months, and has established such disability to the extent and in the manner and
form as may be required by the Committee.
3.
Reserved.

4.
Non-Transferability of Performance Units.

(a)    Except as provided below, the Performance Units may not be sold,
assigned, transferred, pledged, encumbered or otherwise disposed of by Grantee
or any other person until the end of the Performance Period. Any such attempt
shall be wholly ineffective and will result in immediate forfeiture of all such
amounts.
(b)    Notwithstanding the foregoing, the Grantee may transfer any part or all
rights in and to the Performance Units to members of the Grantee’s immediate
family, to one or more trusts for the benefit of such immediate family members
or to partnerships in which such immediate family members are the only partners,
in each case only if the Grantee does not receive any consideration for the
transfer. In the event of any such transfer, the Performance Units shall remain
subject to the terms and conditions of this Agreement. For any such transfer to
be effective, the Grantee must provide prior written notice thereof to the
Committee, unless otherwise authorized and approved by the Committee in its sole
discretion; and the Grantee shall furnish to the Committee such information as
it may request with respect to the transferee

2

--------------------------------------------------------------------------------



and the terms and conditions of any such transfer. For purposes of this
Agreement, “immediate family” shall mean the Grantee’s spouse, children and
grandchildren.
(c)    The Grantee also may designate a Beneficiary to receive any rights of the
Grantee which may become vested in the event of the death of the Grantee under
procedures and in the form established by the Committee. In the absence of such
designation of a Beneficiary, any such rights shall be deemed to be transferred
to the estate of the Grantee.
5.    Distribution of Common Stock. The Common Stock or cash the Grantee becomes
entitled to receive upon vesting of the Performance Units shall be distributed
to the Grantee as soon as reasonably practicable after the vesting date for such
Performance Units, as determined by the Committee in its discretion. Except as
provided in Section 6 below, all Common Stock and cash the Grantee becomes
entitled to receive pursuant to the Award shall be distributed to the Grantee
after the expiration of the Performance Period, but in no event later than the
15th day of the third month after the end of the Performance Period. Except as
provided in Section 6 below, the Grantee shall not be permitted, directly or
indirectly, to designate the form of payment or the taxable year in which it is
to be made.
6.
Deferral Feature.

(a)    The Grantee may irrevocably elect to defer the time of payment of
Performance Units, Common Stock and cash that the Grantee becomes entitled to
receive under this Agreement by filing with the Committee, on or before the
Election Date (as defined below), a signed written irrevocable election (the
“Election”), which shall be in the form attached hereto as Exhibit D or as
otherwise approved by the Committee. Such Election must be filed with the
Committee on or prior to the last business day that is at least six (6) months
before the end of the Performance Period (the “Election Date”).
(b)    In no event may the Grantee elect to defer the payment of Performance
Units, Common Stock or cash after any such amount has become readily
ascertainable and is substantially certain to be paid to the Grantee. For this
purpose, performance-based compensation during the Performance Period is to be
bifurcated between the portion, if any, that is readily ascertainable and the
amount that is not readily ascertainable, and any amount that is both calculable
and substantially certain to be paid shall be treated as readily ascertainable.
(c)    An Election may provide for payment at a Specified Time, which shall be
either (i) the later of (A) the date of the Grantee's separation from service
with the Company, or (B) a specified calendar date; or (ii) the date of the
Grantee's separation from service with the Company. An Election also may provide
for a specified form of payment, which shall be either (i) a single lump sum
payment; or (ii) a payment in two, three, four or five equal annual installments
commencing at the Specified Time, as elected by the Grantee, and continuing
until fully distributed.
(d)    The provisions of this Agreement providing for the deferral of payment of
Performance Units, Common Stock or cash shall be applicable solely to the Award,
and shall not apply to any other compensation payable to Grantee under the Plan
or otherwise. The right

3

--------------------------------------------------------------------------------



to make a deferral election under this Section 6 is expressly limited to
officers of the Company or any subset thereof as determined by the Committee
from time to time.
(e)    Notwithstanding anything in the Plan or this Agreement to the contrary,
the following terms and conditions shall apply to all Elections and subsequent
elections made by the Grantee pursuant to this Agreement:
(1)    Any election to defer payment of Common Stock, cash or other compensation
(other than an Election as described above, which must be filed by the Election
Date) must be made by the end of the calendar year before the compensation
otherwise would be payable, or such other time as provided in Treasury
Regulations under Code section 409A.
(2)    No deferred amounts may be distributed earlier than (i) Separation from
Service of the Grantee; (ii) the date the Grantee becomes Disabled; (iii) death
of the Grantee; (iv) a Specified Time (or pursuant to a Fixed Schedule)
specified under the plan under which the compensation is deferred at the date of
deferral of such compensation; (v) a Change in Ownership or Control; or (vi) the
occurrence of an Unforeseeable Emergency.
(3)    To the extent that an Award is or becomes subject to Code Section 409A
and Grantee is a Specified Employee who becomes entitled to a distribution on
account of a Separation from Service (within the meaning of Code Section 409A),
no payment shall be made before the date which is six (6) months after the date
of the Grantee's Separation from Service, or, if earlier, the date of death of
the Grantee.
(4)    No acceleration of the time or schedule of any distribution or payment
under the plan under which compensation is deferred shall be permitted or
allowed, except to the extent provided in Treasury Regulations issued under Code
section 409A.
(5)    This Agreement shall not permit a subsequent election to delay or modify
the form of payment unless authorized and agreed upon in writing by the Company
and Grantee, which subsequent election shall not take effect until at least
twelve (12) months after the date on which it is made. In the case of a
subsequent election related to a payment to be made upon Separation from Service
of the Grantee, at a Specified Time or pursuant to a Fixed Schedule, or upon a
Change in Ownership or Control, the first payment with respect to which such
subsequent election is made shall be deferred for a period of not less than five
(5) years from the date such payment would otherwise have been made. Any such
subsequent election related to a payment at a Specified Time or pursuant to a
Fixed Schedule may not be made less than twelve (12) months prior to the date of
the first scheduled payment to which it relates.
(6)    For purposes of this Agreement, the following definitions shall apply
with respect to any election to delay or modify the form of any payment:
(i)    “Change of Ownership or Control” means a change in the ownership or
effective control of the Company, or in the ownership of a substantial portion
of the assets of the Company, which shall be if (i) a person acquires more than
50% of the Company’s stock; (ii) a person acquires during a 12-month period at
least 30% of the Company’s stock; (iii) a majority of the members of the Board
of Directors are replaced during

4

--------------------------------------------------------------------------------



a 12-month period; or (iv) a person acquires during a 12-month period at least
40% of the gross fair market value of the Company’s assets.
(ii)    “Disabled” means that an individual (i) is unable to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment which can be expected to result in death or can be expected to
last for a continuous period of not less than 12 months, or (ii) is, by reason
of any medically determinable physical or mental impairment which can be
expected to result in death or can be expected to last for a continuous period
of not less than 12 months, receiving Company-provided sick leave or disability
benefits for a period of not less than 3 months.
(iii)    “Fixed Schedule” means the distribution or payment of compensation
deferred under this Agreement and Award in a fixed schedule of distributions or
payments that are determined and fixed at the time the deferral of such
compensation is first elected by the Grantee or the Company.
(iv)    “Specified Employee” means a key employee (as defined in Code section
416(i) without regard to paragraph (5) thereof) of the Company.
(v)    “Specified Time” means a specified date at which compensation deferred by
or for the Grantee pursuant to this Agreement is required to be paid and which
is specified at the time of the election of deferral of such compensation.
(vi)    “Unforeseeable Emergency” means a severe financial hardship to the
participant resulting from an illness or accident of the participant, the
participant's spouse or a dependent (as defined in Code section 152(a)), loss of
the participant's property due to casualty, or other similar extraordinary and
unforeseeable circumstances arising as a result of events beyond the control of
the participant. The amounts distributed with respect to an emergency shall not
exceed the amounts necessary to satisfy such emergency plus amounts necessary to
pay taxes reasonably anticipated as a result of the distribution, after taking
into account the extent to which such hardship is or may be relieved through
reimbursement or compensation by insurance or otherwise or by liquidation of the
participant's assets (to the extent the liquidation of such assets would not
itself cause severe financial hardship).
7.    Administration of Award. The Award shall be subject to such other rules as
the Committee, in its sole discretion, may determine to be appropriate with
respect to administration thereof. This Agreement shall be subject to
discretionary interpretation and construction by the Committee. Day-to-day
authority and responsibility for administration of the Plan, the Award and this
Agreement have been delegated to the Company’s Benefit Plan Administration
Committee and its authorized representatives, and all actions taken thereby
shall be entitled to the same deference as if taken by the Committee itself. The
Grantee shall take all actions and execute and deliver all documents as may from
time to time be requested by the Committee in connection with such restrictions
and in furtherance hereof.
8.    Tax Liability and Withholding. The Grantee agrees to pay to the Company
any applicable federal, state or local income, employment, social security,
Medicare or other withholding tax obligation arising in connection with the
Award to the Grantee, which the

5

--------------------------------------------------------------------------------



Company shall determine; and the Company shall have the right, without the
Grantee’s prior approval or direction, to satisfy such withholding tax by
withholding all or any part of the shares of Common Stock or cash that would
otherwise be paid to the Grantee (not to exceed the minimum amount of taxes
required to be withheld from supplemental wage payments), with any shares of
Common Stock so withheld to be valued at the Fair Market Value on the date of
such withholding. The Grantee, with the consent of the Company, may satisfy such
withholding tax by transferring cash or Common Stock to the Company, with any
shares so transferred to be valued at the Fair Market Value on the date of such
delivery. Notwithstanding the foregoing, the ultimate liability for Grantee’s
share of all tax withholding is the Grantee’s responsibility, and the Company
makes no tax-related representations in connection with the grant or vesting of
Performance Units or the distribution of Common Stock or cash to the Grantee.
9.    Adjustment Provisions. If, prior to the expiration of the Performance
Period, any change is made to the outstanding Common Stock or in the
capitalization of the Company, the Performance Units granted pursuant to this
Award shall be equitably adjusted or terminated to the extent and in the manner
provided under the terms of the Plan.
10.    Required Grantee Repayment/Reduction Provision. Notwithstanding anything
in the Plan or this Agreement to the contrary, all or a portion of the Award
made to the Grantee under this Agreement is subject to being called for
repayment to the Company or reduced in any situation where the Board of
Directors or a Committee thereof determines that fraud, negligence, or
intentional misconduct by the Grantee was a contributing factor to the Company
having to restate all or a portion of its financial statement(s). The Committee
may determine whether the Company shall effect any such repayment or reduction:
(i) by seeking repayment from the Grantee, (ii) by reducing (subject to
applicable law and the terms and conditions of the Plan or any other applicable
plan, program, or arrangement) the amount that would otherwise be awarded or
payable to the Grantee under the Award, the Plan or any other compensatory plan,
program, or arrangement maintained by the Company, (iii) by withholding payment
of future increases in compensation (including the payment of any discretionary
bonus amount) or grants of compensatory awards that would otherwise have been
made in accordance with the Company's otherwise applicable compensation
practices, or (iv) by any combination of the foregoing. The determination
regarding the Grantee’s conduct, and repayment or reduction under this provision
shall be within the sole discretion of the Committee and shall be final and
binding on the Grantee and the Company. The Grantee, in consideration of the
grant of the Award, and by the Grantee’s execution of this Agreement,
acknowledges the Grantee's understanding of the agreement to this provision, and
hereby agrees to make and allow an immediate and complete repayment or reduction
in accordance with this provision in the event of a call for repayment or other
action by the Company or Committee to effect its terms with respect to the
Grantee, the Award and/or any other compensation described in this Agreement.
11.    Stock Reserved. The Company shall at all times during the term of the
Award reserve and keep available such number of shares of its Common Stock as
will be sufficient to satisfy the Award issued and granted to Grantee and the
requirements thereof as evidenced by this Agreement. It is intended by the
Company that the Plan and the shares of Common Stock covered by the Award are to
be registered under the Securities Act of 1933, as amended, prior to the grant
date; provided, that in the event such registration is for any reason not made

6

--------------------------------------------------------------------------------



effective for such shares, the Grantee agrees that all shares acquired pursuant
to the grant will be acquired for investment and will not be available for sale
or tender to any third party.
12.    No Rights as Shareholder. Except as otherwise provided in this Agreement,
the Grantee shall have no rights as a shareholder of the Company in respect of
the Performance Units or Common Stock for which the Award is granted. The
Grantee shall not be considered a record owner of shares of Common Stock with
respect to the Performance Units until the Performance Units are fully vested
and Common Stock is actually distributed to the Grantee.
13.    Continued Employment; Employment at Will. In consideration of the
Company’s granting the Award as incentive compensation to Grantee pursuant to
this Agreement, the Grantee agrees to all of the terms of this Agreement and to
continue to perform services for the Company in a satisfactory manner as
directed by the Company. Provided, however, no provision in this Agreement shall
confer any right to the Grantee’s continued employment, limit the right of the
Company to terminate the Grantee’s employment at any time or create any
contractual right to receive any future awards under the Plan. Moreover, unless
specifically provided under the terms thereof, the value of the Award will not
be included as compensation or earnings when calculating the Grantee’s benefits
under any employee benefit plan sponsored by the Company.
14.    Section 409A. This Agreement is intended to comply with Section 409A of
the Code or an exemption therefrom and shall be construed and interpreted in a
manner that is consistent with the requirements for avoiding additional taxes or
penalties under Section 409A of the Code. Notwithstanding the foregoing, the
Company makes no representations that the payments and benefits provided under
this Agreement comply with Section 409A of the Code and shall not be liable for
all or any taxes, penalties, interest or other expenses that may be incurred by
the Grantee on account of non-compliance with Section 409A of the Code.
15.    Entire Agreement; Severability; Conflicts. This Agreement contains the
entire terms of the Award, and may not be changed other than by a written
instrument executed by both parties or an amendment of the Plan. This Agreement
supersedes any prior agreements or understandings, and there are no other
agreements or understandings relating to its subject matter. The invalidity or
unenforceability of any provision of the Plan or this Agreement shall not affect
any other provision of the Plan or this Agreement, and each provision of the
Plan and this Agreement shall be severable and enforceable to the extent
permitted by law. Should there be any inconsistency between the provisions of
this Agreement and the terms of the Award as stated in the resolutions and
records of the Board of Directors or the Plan, the provisions of such
resolutions and records of the Board of Directors and the Plan shall control.
16.    Successors and Assigns. The Award shall inure to the benefit of and be
binding upon the heirs, legatees, legal representatives, successors, and assigns
of the parties thereto.
The Grantee hereby acknowledges receipt of this Agreement, the Notice of
Performance Unit Award and Agreement and a copy of the Plan, and accepts the
Award under the terms and conditions stated in this Agreement, subject to all
terms and provisions of the Plan, by signing this Agreement as of the date
indicated.

7

--------------------------------------------------------------------------------



 
 
 
Date
 
«Officer_Name»
 
 
Grantee




8

--------------------------------------------------------------------------------







Exhibit A
Performance Units Criteria
2014-15 Performance Period






ONE Gas Total Stockholder Return (TSR) Ranking vs.
ONE Gas Peer Group
Percentage of Performance Units Earned
(Performance Multiplier)
90th percentile and above
75th percentile
50th percentile
25th percentile
Below 25th percentile
200%
150%
100%
50%
0%



IF ONE Gas’ TSR ranking at the end of the Performance Period is between any two
of the stated percentile levels in the above table, then the percentage of the
Post-Separation Performance Units earned (the Performance Multiplier) will be
interpolated between the earning levels. No Performance Units are earned if ONE
Gas’ TSR ranking at the end of the Performance Period is below the 25th
percentile within its Peer Group.





9

--------------------------------------------------------------------------------









Exhibit B
Illustration of Hypothetical 2014-15 Performance Period
Post-Separation Performance Unit Award Calculation


The illustrations below assume that 500 Post-Separation Performance Units are
awarded to Grantee in February 2014.
ONE Gas Total Stockholder Return (TSR) Ranking vs. ONE Gas Peer Group


Hypothetical 1: If ONE Gas’ TSR Ranking for 2014-15 is at the 40th percentile
within the ONE Gas Peer Group, then the Performance Multiplier would be 80%, as
interpolated between a 50% multiplier (25th percentile within Peer Group) and a
100% multiplier (50th percentile within Peer Group) from Exhibit A.


Hypothetical 2: If ONE Gas’ TSR Ranking for 2014-15 is at the 60th percentile
within the ONE Gas Peer Group, then the Performance Multiplier would be 120%, as
interpolated between a 100% multiplier (50th percentile within Peer Group) and a
150% multiplier (75th percentile within Peer Group) from Exhibit A.







Percentage of Post-Separation Performance Units Earned


Hypothetical 1: 80% x 500 PUs = 400 shares of Common Stock payable to Grantee in
2015.


Hypothetical 2: 120% x 500 PUs = 600 shares of Common Stock payable to Grantee
in 2015.










10

--------------------------------------------------------------------------------



Exhibit C


2014-15 ONE Gas TSR Peer Group


Company Name
Sym
 
 
 
 
AGL Resources Inc.
AGL
 
 
 
 
Atmos Energy Corp
ATO
 
 
 
 
Avista Corp
AVA
 
 
 
 
Laclede Group Inc
LG
 
 
 
 
New Jersey Resources Corp
NJR
 
 
 
 
Northwest Natural Gas
NWN
 
 
 
 
ONE Gas, Inc.
OGS
 
 
 
 
Piedmont Natural Gas Co
PNY
 
 
 
 
Questar Corp
STR
 
 
 
 
South Jersey Industries Inc
SJI
 
 
 
 
Southwest Gas Corp
SWX
 
 
 
 
Vectren Corp
VVC
 
 
 
 
WGL Holdings Inc
WGL
 
 
 
 




11

--------------------------------------------------------------------------------



Exhibit D


ONE Gas, Inc. Equity Compensation Plan
Performance Unit Award Agreement
Deferral Election




This Election is made by the undersigned Grantee pursuant to that certain Notice
of Performance Unit Award and Agreement issued to me under the ONE Gas, Inc.
Equity Compensation Plan, on the [___] day of February, 2014, a copy of which is
attached hereto (the “Award”).


This Election is made on or before the date of August 15, 2014, which is six (6)
months before the end of the Performance Period on February 15, 2015.


I hereby irrevocably elect to defer the payment and my receipt of all
Performance Units, Common Stock and cash that I may become entitled to receive
from the regularly scheduled time of payment of the Award, until a later date as
follows:


A.     Election of Specified Time of Payment (Initial one election of time of
payment)


___    I elect to have all Common Stock, cash or other compensation which I
become entitled to receive under the Award deferred and paid to me on the later
of (i) the date of my separation from service as an employee of the Company, or
(ii) [________, 20__] in the form specified below.


___    I elect to have all Common Stock, cash or other compensation which I earn
or become entitled to receive under the Award deferred and paid to me on the
date of my separation from service as an employee of the Company.


B.     Election of Form of Payment (Initial one election of form of payment)


___     I elect to receive payment of all Common Stock, cash or other
compensation which I become entitled to receive under the Award in a single lump
sum payment.


____    I elect to receive payment of all Common Stock, cash or other
compensation which I become entitled to receive under the Award in
______(specify 2, 3, 4 or 5) equal annual installments commencing on the
specified date of payment elected in Part A above, until fully paid. The number
of shares of Common Stock or cash received in each installment will equal the
number and amount, respectively, that have not been paid as of the date
immediately preceding the installment payment date, divided by the number of
installments remaining to be paid as of the date immediately preceding the
installment payment date. The resulting number shall be rounded down to the next
whole number, except that the final installment shall be rounded up to the next
whole number.


C.     Election for Death Prior to, or after, the Specified Time of Payment (Put
initials by your choice)


___    In the event of my death prior to, or after, the Specified Time of
Payment that I have elected above, I elect to have my named beneficiaries
receive payment and transfer of the Common Stock, cash or other deferred
compensation in a single lump sum within 60 days following my death.


___    In the event of my death prior to, or after, the Specified Time of
Payment that I have elected above, I elect to have my named beneficiaries
receive payment and transfer of the Common Stock, cash or other deferred
compensation be paid and transferred in ______ (specify 2, 3, 4 or 5) equal
annual installments commencing within 60 days following my death, until fully
paid. The number of shares of Common Stock or cash received in each installment
will equal the number and amount, respectively, that have not been paid as of
the date immediately preceding the installment payment date, divided by the
number of installments remaining to be paid as of the date immediately preceding
the installment payment date. The resulting number shall be rounded down to the
next whole number, except that the final installment shall be rounded up to the
next whole number.

12

--------------------------------------------------------------------------------





D.    Designation of Beneficiary (List each beneficiary and percentage)


I designate the following individuals (or entities) as my beneficiaries to
receive the following share(s) of my Common Stock, cash or other deferred
compensation, as indicated below:


Name of Beneficiary
 
Percent
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
100% (total must equal 100%)



E.    Change in Ownership or Control


Notwithstanding the foregoing, immediately following a Change in Ownership or
Control the Common Stock, cash or other deferred compensation that have not been
paid and transferred will be paid and transferred. In the event shares of Common
Stock no longer exist at the time of payment and transfer, each of the deferred
Performance Units shall be converted in a manner that is consistent with the
manner in which shareholders of Common Stock were treated with respect to the
Change in Ownership or Control.


Solely for purposes of this election, a “Change in Ownership or Control” shall
mean and shall have occurred if one of the following has occurred: A person
acquires more than 50% of the Company’s stock; a person acquires during a
12-month period at least 30% of the Company’s stock; a majority of the members
of the Board of Directors of the Company are replaced during a 12-month period;
or a person acquires during a 12-month period at least 40% of the gross fair
market value of the Company’s assets.




Made and executed by me as Grantee of the Award pursuant to the terms and
provisions of Section 6 of the Award Agreement, on this [____] day of [________,
20__].


_____________________________________
Grantee


Received this [____] day of [________, 20__].


______________________________________
For the Committee







13